Per Curiam.
The plaintiff filed this appeal following a trial in which the jury found against the plaintiff on a claim of breach of contract. The original suit included claims of fraudulent misrepresentation and breach of contract against both Heloise Driessens and Warren Driessens as defendants. The trial court ruled for the defendant Warren Driessens on motions for summary judgment, and those rulings are not a subject of this appeal. The trial court, finding that the action had not been commenced within the three year *678statute of limitations, also ruled in favor of the defendant Heloise Driessens on the fraud count as a matter of law.
After a careful study of the briefs and the record, and after a careful analysis of those issues which we consider properly before this court, we conclude that there is no merit to the plaintiffs claims.
There is no error.